Title: To Thomas Jefferson from Thomas Mann Randolph, 1 March 1800
From: Randolph, Thomas Mann
To: Jefferson, Thomas



Th: M. Randolph to Th: Jefferson
Richmond March 1. 1800

My affair with Picket is finally settled this moment but not as I precipitately stated on 27. ult. from a conversation, in the very time of writing, with Mr. Gibson the partner of Mr. Jefferson; he himself being out of the way & the mail hour near. Geo: Jefferson & co. have paid Picket 1868$ .79 Cents and desire all my money may be remitted them in Bank-notes as soon as possible. I must still ask of you the use of the whole first installment and beg allso that if it can be done in any way you will have an advance of the whole proceeds negotiated and forwarded as soon as can be to Geo: Jefferson & co. I am extremely uneasey under my obligation to them tho’ I have been treated with the utmost delicacy & most friendly Candor at the same time. I would rather have lost the land if I had not considered my family: my own feelings would have sacrificed it.
I am just mounting for Eppington.
with the most sincere affection

Th: M. Randolph

